In related proceedings, in effect, pursuant to Election Law article 16 to validate two petitions to hold referenda on propositions to increase the number of members of the Town Council of the Town of Ramapo from four to six and to establish a ward system for the election of members to the Town Council of the Town of Ramapo, respectively, Christian G. Sampson, as Town Clerk of the Town of Ramapo, and the Town of Ramapo, appeal, by permission, from an order of the Supreme Court, Rockland County (Garvey, J.), dated June 18, 2013, which, inter alia, denied their motions to vacate two orders of the same court both dated March 7, 2003, vacating two prior orders, both dated November 19, 2012, dismissing the proceedings without prejudice, and to dismiss the petitions as time-barred.
Ordered that the order dated June 18, 2013, is affirmed, with costs to the petitioners-respondents.
For the reasons stated in a companion appeal (see Matter of Parietti v Sampson, 117 AD3d 830 [2014] [decided herewith]), the appellants’ sole contention on this appeal is without merit.
Eng, EJ., Miller, Hinds-Radix and Maltese, JJ., concur.